Citation Nr: 1430580	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-06 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center and Regional Office (RO) in Wichita, Kansas



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder to include schizoaffective disorder and depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The appellant had service in the Naval Reserve.  She had a verified period of active duty for training (ACDUTRA) from January 1991 to February 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO, which confirmed and continued a denial of service connection for schizophrenia.  

The Board notes that a previous January 2009 rating decision listed and denied two issues - service connection for schizophrenia and service connection for bipolar disorder claimed as mental condition.  

The appellant's notice of disagreement submitted in September 2010 was timely with respect to the rating decision on appeal, but it was limited to schizophrenia.  

The Board notes that the issue pertaining to service connection for a psychiatric disorder other than schizophrenia was discussed in the reasons and bases of the Statement of the Case.  As such, we have broadly recharacterized the issue. 

The electronic record was reviewed in connection with this appeal.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

A remand is necessary prior to final adjudication of this matter.  Primarily, the Board notes that there are potentially missing records that may assist in substantiating the claim of service connection.  

The appellant avers that she has a psychiatric disorder, namely schizoaffective disorder, that began during her period of ACDUTRA.  The evidence shows that the appellant might have had depression and a schizoaffective disorder that preexisted her period of ACDUTRA.  The record suggests that there are outstanding medical records that would assist in ascertaining the onset of such psychiatric disorder(s); thus, they should be obtained and associated with the case file.  

The Board also notes that, although the appellant's service records do not appear to be incomplete, there is no actual examination report for entry into ACDUTRA other than a November 1990 medical note that suggests that the appellant was cleared for entry into ACDUTRA.  Thus, an effort must be made to obtain any outstanding records referable to her service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action to contact the appellant and her representative in order to have her provide information referable to any treatment rendered to her for any psychiatric disability, to include private treatment records from North Mental Health Center from April 1985 to October 1987 (referenced in a May 1999 Via Christi Regional Medical Center treatment note).  Proper authorization should be obtained.  Copies on all outstanding medical records should be obtained and associated with claims file. 

All attempts to secure this evidence must be documented in the claims file.

2. The AOJ should also undertake any necessary development with respect to securing the complete and accurate record of any medical or personnel records in connection with the appellant's period of ACDUTRA (January 1991 to February 1991).  If any entrance examination report exists that was completed prior to entering this period of ACDUTRA, please take appropriate steps to secure this document any other relevant evidence.

3. Based upon the results of the requested development, the RO may schedule the appellant for a psychiatric examination at its discretion, if one is necessary to assist in substantiating the claim.  Should an examination be ordered, the examiner is asked to identify past and present manifestations of any identified psychiatric disability and address the onset of each psychiatric disability.  Then provide a medical nexus opinion addressing whether it is at least as likely as not that a) any psychiatric disability preexisted the appellant's period of ACDUTRA (January 1991 to February 1991), and if so, b) whether it is at least as likely as not that the disability was aggravated by her period of ACDUTRA.  

If any disorder did not preexist her period of ACDUTRA, is it at least as likely as not that the current psychiatric disability had its clinical onset during her period of ACDUTRA or is due to an event or incident of her service?

4. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



